Citation Nr: 0525324	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-21 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from March 1972 to July 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.


FINDINGS OF FACT

1.  In a March 2002 rating decision, the RO most recently 
denied service connection for PTSD.  The veteran was notified 
of the decision that same month and did not initiate an 
appeal.  

2.  The evidence added to the record since the March 2002 
rating decision does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence submitted since the March 2002 rating decision 
wherein the RO denied service connection for PTSD is not new 
and material; thus, the claim may not be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
September 2002 and August 2003 letters from the RO to the 
claimant.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to of VA's obligation to 
obtain records, and medical examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish the claim, and he was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The 
claimant was also provided notice that he should submit 
pertinent evidence in his possession.  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with his claim.  

The VCAA notice in September 2002 preceded the October 2002 
adjudication.  Additional notice, specific to PTSD claim 
stressors, was furnished in August 2003.

The PTSD claim stressor notice occurred after the initial 
rating decision in October 2002.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement is harmless error.  While the notice provided to 
the claimant in August 2003 was not given prior to the first 
AOJ adjudication of the claim, the claimant was afforded the 
opportunity to identify evidence that VA would attempt to 
obtain.  In that regard, the veteran submitted lay statements 
from himself and others after the notice was given.  Any 
timing of notice error was sufficiently remedied by the 
process carried out during the course of the claim, so as to 
provide the claimant with a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Any 
timing-of-notice error was thus nonprejudicial in this case, 
because any error did not affect the essential fairness of 
the adjudication.  Id.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The veteran has asked VA to verify his assertions 
concerning in-service stressors by looking in his records, 
and to go ask his First Sergeant for information.  Service 
medical records and service personnel records have been 
obtained.  However, the veteran has been asked for 
information by VA and has not given VA enough information to 
go by in order to further search for records, and he has not 
told VA how his First Sergeant can be reached.  He was told 
in September 2002 that he had to give VA enough information 
so that VA could request evidence.  He was told in August 
2003 that VA would make reasonable efforts to get any 
evidence he identifies and gives VA permission to obtain.  
Responses from him which would enable VA to assist him have 
not been received.  In the instant case, VA has made 
reasonable efforts to develop the record.  The Board finds 
that VA has done everything reasonably possible to assist the 
claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect, and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including the VCAA, has been satisfied.  

The notifications received by the veteran adequately complied 
with the VCAA and subsequent interpretive authority, and that 
he has not been prejudiced in any way by the notice and 
assistance provided by the RO.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Factual Background

In a March 2002 decision, the RO most recently denied service 
connection for PTSD.  At the time of that decision, there was 
a diagnosis of PTSD.  The evidence did not establish that the 
veteran had engaged in combat with the enemy, and there was 
no credible supporting evidence that an in-service stressor 
had occurred.  A notice of disagreement was not received 
within the subsequent one-year period.

Currently, the appellant contends, in essence, that his claim 
should be reopened, and that service connection is warranted 
for PTSD.

Statements have been added to the record.  He reports in-
service events, and his sister reports that he told her about 
horrible in-service events after he left service.  In 
addition, a good friend states that he knows the veteran is 
telling the truth about his experiences.

III.  Legal Analysis

Prior unappealed decisions are final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  However, a claim will be reopened and 
the former disposition reviewed if new and material evidence 
is presented or secured with respect to the claim which has 
been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Court of Appeals for Veterans Claims has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The legal standard of what constitutes new and material 
evidence was recently amended.  This amendment is applicable 
in the instant case, as the amendment applies prospectively 
to claims filed on or after August 29, 2001, and this claim 
was so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination as to whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  

Pursuant to 38 C.F.R. § 3.304(f), service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy, or that he did engage in 
combat but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborate 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

The veteran's DD Form 214 MC indicates that he served on 
active duty in the Marine Corps from March 31, 1972, to July 
2, 1973, at which time he was issued a discharge "under 
honorable conditions."  His military occupational specialty 
was listed as "9900 Basic Marine."  His awards and 
decorations consisted of the Rifle Sharpshooter Badge and the 
National Defense Service Medal.  Of his one year and three 
months of active duty, eight months and twenty-seven days 
were listed as foreign and/or sea service.

Service personnel records disclose that the veteran's 
overseas service was at Camp Hauge, Okinawa.  The records 
further show several incidents of the veteran being subjected 
to non-judicial punishment under the Uniform Code of Military 
Justice for offenses including the use of provoking words and 
gestures toward other enlisted Marines, feigning illness to 
avoid duty by altering a medical chit, disobeying the lawful 
order of a superior non-commissioned officer, and being 
absent without official leave.  His discharge processing 
report indicates that he acknowledged being discharged due to 
in-service drug abuse.  The military records show no service 
in a war zone, and no involvement in combat.

In essence, at the time of the prior denial, the veteran had 
reported combat and non-combat trauma.  There was a December 
2000 VA medical report stating that he reported sufficient 
trauma, and listing incidents of a little girl with her face 
blown off in Vietnam, and a woman hanged in Okinawa by her 
boyfriend.  His report in March 2001 was of being in a firing 
battery in artillery and firing off several rounds.  There 
was no satisfactory evidence that the veteran engaged in 
combat with the enemy, and there was no credible supporting 
evidence of a non-combat stressor.  None of the reports 
diagnosing PTSD indicated that it was related to in-service 
stressors, and there was no other competent evidence that it 
was related to in-service stressors.  The March 2002 RO 
decision is final.  38 U.S.C.A. § 7105.  

Since the prior final decision, evidence concerning 
in-service events has been added to the claims file.  So have 
VA medical records diagnosing PTSD and indicating that he is 
receiving treatment for it.

The additional evidence is not new and material.  It does not 
include any satisfactory evidence that cures any of the prior 
evidentiary defects.  

Lay evidence directly from the veteran has been submitted in 
support of the occurrence of an in-service stressor.  He had 
previously reported witnessing women being hanged in Okinawa, 
and a child being shot.  His current reports to the same 
effect are not new, but instead are cumulative.  He stated in 
June 2005 that he had been in foxholes in Vietnam firing 
rounds and experiencing incoming enemy fire, and that there 
were people dead in the mud, ditches, and foxholes and that 
he was firing his M-16 rifle.  He was vague, overly broad, 
gave no dates, and was lacking in specificity.  This 
statement, in this context, does not raise a reasonable 
possibility of substantiating the claim.

The one recent specific statement in July 2005, about seeing 
combat and dead people in Vietnam between May and June 1972, 
does not raise a reasonable possibility of substantiating the 
claim.  His record of service which was previously considered 
shows that he was a recruit in San Diego, California in May 
and June 1972.  His July 2005 statement of seing people dead 
and being put into body bags, without providing specific 
information such as dates and places where this occurred, and 
without submitting something such as the same account from 
someone who was there at the time, does not raise a 
reasonable possibility of substantiating the claim.  

In July 2002, a good friend of the veteran stated that he 
knew the veteran was telling the truth about his experiences.  
This statement contains no information from which it can be 
concluded that it is supporting evidence of in-service 
stressors.  It is not new and material evidence.  

His sister reported in October 2002 that, when the veteran 
returned from Vietnam, he was emotionally unstable and 
depressed.  She reported in September 2003 that he witnessed 
deaths every day in service.  In November 2003, she reported 
that when he returned from Vietnam he explained to her some 
of the horror to which he was exposed in Vietnam.  She was 
not with him when he experienced the events, and she has not 
identified with specificity what events he told her about.  
Her statements also do not raise a reasonable possibility of 
substantiating the claim.  

The representative states that the veteran was treated for a 
"Nervous Condition" while in the Marine Corps and by VA 
directly after his discharge.  However, treatment for a 
nervous disorder is not material to proof of a PTSD stressor.

The Board is aware that, in determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).  However, the submissions received in the 
present attempt to reopen are either duplicative of evidence 
previously received, or are patently contradicted by the 
record.  The veteran clearly did not serve in Vietnam, his 
Marine records support no verification of his alleged in-
service stressors, and his purported witnesses were not 
present with him in service.

In sum, we conclude that the evidence which has been 
submitted is not new and material evidence and does not raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

Since no new and material evidence has been received since 
the RO's March 2002 decision, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

The Board notes that the RO had reopened the claim in October 
2002.  However, the Board is bound to review the evidence to 
determine whether it is sufficient to reopen, and must 
dispose of the claim on the proper basis.  We do not have 
jurisdiction to consider a claim which has been previously 
adjudicated, unless new and material evidence is present  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

ORDER

The application to reopen the claim of service connection for 
PTSD is denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


